DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3,11-12,22-26,28-34 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi (US 2014/0036775) in view of Pudney (US 2016/0050568).
Regarding Claims 1, 11, 22 and 30, Asterjadhi teaches a method, performed by a first node (figure 1, #104 or #106), 
the first node being configured to communicate in a wireless communication network  (figure 1, #104 or #106), the method comprising: 
generating an PDU that comprises (i) a Message Authentication Code (MAC)  (¶ [0066], see specifically message authentication code protocol (CCMP) encryption, and the message integrity check (mic) field).
and (ii) an indicator that indicates that the PDU comprises the MAC (¶ [0070], see specifically pf sub-field 390); and 
sending to a second node the PDU comprising the MAC and the indication (¶ [0056], see specifically flow).
Asterjadhi fails to explicitly teach the method is for managing integrity protection of a Logical Link Control (LLC) Packet Data Unit (PDU), and that the PDU being protected is an LLC PDU.

Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use the system of Asterjadhi in the system of Pudney.
The motivation would be that the system of Asterjadhi could be used at any layer, and not just the MAC layer, and it would be obvious to protect any layer in the same way as it would give the same result. 

Regarding Claims 2, 12, 23 and 31, Asterjadhi teaches the first node is a wireless device (¶ [0034], see specifically STA and the discussion of what the STA can be) and the second node is a core network node configured to be operative in a core network part of the wireless communication network (¶ [0033], see specifically RNC/BSC), or wherein the second node is a wireless device (¶ [0034], see specifically STA and the discussion of what the STA can be) and the first node is a core network node  configured to be operative in a core network part of the wireless communication network (¶ [0033], see specifically RNC/BSC).  

Regarding Claims 3, 24 and 32, Asterjadhi teaches the MAC enables a receiver of the LLC PDU to authenticate the LLC PDU (¶ [0066], see specifically message authentication code protocol (CCMP) encryption, and the message integrity check (mic) field).

Regarding Claim 25 and 33, Asterjadhi teaches the MAC field is placed immediately before a Frame Check Sequence (FCS) field of the LLC PDU (figure 3A, #365A)

Regarding Claim 26 and 34, Asterjadhi teaches the MAC field is of a predetermined length (figure 3A, note that each field has a predefined number of bits.)

Regarding Claim 28 and 36, Asterjadhi teaches the indicator is comprised in a control field and/or header of the LLC PDU (¶ [0066], see specifically header)

Regarding Claim 29 and 37, Asterjadhi teaches the indicator is accomplished by means of one or more specific bits of the control field (¶ [0066], see specifically LLC, ¶ [0070], see specifically pf sub-field 390. Figure 3A, where it discusses the various lengths.)

Regarding Claim 39, Asterjadhi teaches the indicator is separate from a field including the MAC (¶ [0066], see specifically message authentication code protocol (CCMP) encryption, and the message integrity check (mic) field), ¶ [0070], see specifically pf sub-field 390); 

Claims 27 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi (US 2014/0036775) in view of Pudney (US 2016/0050568) as applied to claim 1 above, and further in view of Asterjadhi (US 2014/0036775) in view of Pudney (US 2016/0050568).
Regarding Claim 27 and 35, Asterjadhi fails to explicitly teach the MAC field is included in a ciphered portion of the LLC PDU.  
Fu from the same or similar field of endeavor the MAC field is included in a ciphered portion of the LLC PDU (column 7, line 65- column 8, line 15, see specifically encrypted header information).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to encrypt information in headers in the system of Asterjadhi as taught by Fu.
. 

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Asterjadhi (US 2014/0036775) in view of Pudney (US 2016/0050568) as applied to claim 1 above, and further in view of Asterjadhi (US 2014/0036775) in view of Ujiie (US 2017/0118038).
Regarding Claim 38, Asterjadhi fails to explicitly teach the second node is further configured to: determine, based on the identification, to forward processing of the integrity protection to a higher layer, and/or to defer or delay processing of the of the integrity protection to a later point in time 
Ujiie from the same or similar field of endeavor teaches determine, based on the identification, to forward processing of the integrity protection to a higher layer, and/or to defer or delay processing of the of the integrity protection to a later point in time (¶ [0071], see specifically flag.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to defer processing based on a flag in the system of Asterjadhi as taught by Ujiie 
The motivation is that it allows for the system to defer processing for a variety of reasons, such as the security concerns being flagged by the gateway in Ujiie.


Response to Arguments
Applicant's arguments filed January 22, 2021 have been fully considered but they are not persuasive. 
In response to the argument, Asterjadhi discloses that the MAC header 300a includes the protected frame (pf) sub- field 390. (See Asterjadhi at FIG. 3A). The Office asserts that the sub-field 390 corresponds to the claimed "indicator." (See Office Action at page 3). But because the MAC header 300a is not "LLC PDU," Asterjadhi does not disclose an LLC PDU that comprises the sub-field 390 (allegedly corresponding to the claimed "indicator"). 

 Therefore, even if we assume for the sake of argument that the teaching of Asterjadhi can be used in the system taught by Pudney as alleged by the Office, the modified system taught by Pudny would merely have an LLC PDU and a MAC header including Asterjadhi's sub-field 390 (allegedly corresponding to the claimed "indicator"). The modified system would not have an LLC PDU that includes Asterjadhi's sub-field 390.
Examiner disagrees, looking to Pudney in ¶ [0024]:
[0024] In contrast, the CRC may be replaced with a cryptographic integrity check. In other words, the CRC field at the LLC layer may be substituted with a MAC to provide integrity protection between UE 20 and SGSN 30. This can reduce the overhead to support integrity protection for small messages.

Pudney teaches that Message Authentication Code can be used at the LLC layer in the same way that it is used in the MAC Layer in Asterjadhi. Pudney would similarly benefit from the improvement of Asterjadhi of indicating the presence of the MIC in the LLC layer at the LLC layer in the LLC header. As discussed above and in the previous office action, Pudney would benefit in the same way as Asterjadhi by incorporating Asterjadhi into the system of Pudney.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674.  The examiner can normally be reached on Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. MORLAN
Primary Examiner
Art Unit 2419



/ROBERT M MORLAN/               Primary Examiner, Art Unit 2419